Citation Nr: 0330681	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran had qualified active duty for VA benefits from 
January 1962 to June 1970 and from March 1971 to March 1974.  
His DD Form 214s reflects that he served in the Republic of 
Vietnam during the Vietnam Era from September 1967 to 
September 1968 and from October 1969 to March 1970 and was a 
combat engineer.  He received a Vietnam Service Medal, a 
Vietnam Campaign Medal with Device, a Vietnam Cross of 
Gallantry with Palm, an Army Commendation Medal, and a 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision issued by the 
Atlanta, Georgia,  Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The February 1999 rating decision 
reflects that the veteran was granted service connection for 
PTSD, which was evaluated as 10 percent disabling effective 
August 6, 1998.  A July 1999 rating decision increased the 
veteran's disability rating for PTSD to 30 percent, 
effective August 6, 1998.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge, formerly known as a Member of the Board, 
in September 2000.


REMAND

In January 2003 the Board ordered additional development of 
evidence.  In April 2003 the veteran was afforded a VA PTSD 
examination.  In June 2003, the veteran was afforded a night 
ambulatory polysomnogram.  The United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations that empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  As such, the Board is 
remanding this matter so that veteran's claims folder may be 
reviewed by the RO.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his increased rating 
claim.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should then readjudicate the 
veteran's claims in light of the actions 
taken and all evidence received since 
the June 2002 Supplemental Statement of 
the Case (SSOC).  If the claims remain 
denied, the RO should issue a SSOC to 
the veteran and his representative 
before the case is returned to the 
Board.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since June 2002, to include 
a summary of the evidence, including the 
April 2003 VA PTSD examination report 
and the June 2003 VA polysomnogram 
report, and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



